Order entered July 25, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00546-CV
                                     No. 05-18-00675-CV
                                     No. 05-18-00676-CV
                                     No. 05-18-00774-CV

                                 RUTH TORRES, Appellant

                                               V.

                              MARIE DIAZ, ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-08711

                                           ORDER
       Before the Court is appellant’s July 21, 2018 “Motion for Shared Records for Companion

Cases.” By opinion and judgment dated July 3, 2018, the Court dismissed the appeal in appellate

cause number 05-18-00546-CV for want of jurisdiction. By order dated July 17, 2018, the Court

designated the appeals in appellate cause numbers 05-18-00675-CV and 05-18-00676-CV as

companion cases. We directed the Clerk of this Court to transfer a copy of the clerk’s record and

reporter’s records filed in appellate cause number 05-18-00675-CV into appellate cause number

05-18-00676-CV. Appellate cause number 05-18-00774-CV is a mandamus proceeding and not
a companion case to appellant’s remaining two appeals.   For these reasons, we DENY

appellant’s motion.


                                             /s/    CAROLYN WRIGHT
                                                    CHIEF JUSTICE